Citation Nr: 0937647	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder and 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
acquired pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that decision, the RO denied service 
connection for PTSD, acute epididymitis, a lung condition, 
crushed right thumb and a skin condition due to heat 
exposure.  The RO also determined that no new and material 
evidence had been submitted to reopen previously denied 
claims of service connection for flat fee, hearing loss and 
an equilibrium problem.  

In the Veteran's Notice of Disagreement with that decision, 
received by the RO in May 2003, he disagreed with all of the 
denials in the November 2002 rating decision, as noted 
hereinabove; however, in his VA From 9, substantive appeal, 
received at the RO in April 2004, the Veteran limited his 
appeal to the issues of entitlement to service connection for 
PTSD, acute epididymitis, a lung condition, pes planus and 
hearing loss.  

When this case was before the Board in January 2007, it was 
decided in part and remanded in part.  In its decision, the 
Board reopened the claim of service connection for hearing 
loss and remanded the issues of service connection for PTSD 
and whether new and material evidence had been submitted to 
reopen the previous denied claim for service connection for 
flat feet.  

In August 2009, the Veteran forwarded documentation to the 
Appeal Management Center after the Veteran's case was 
certified on appeal.  Although he did not provide a waiver of 
his right to have the evidence initially considered by the 
RO, the Board finds that the Veteran intended to waive this 
right by stating that wanted the documentation be submitted 
to the Board of Veteran's Appeals for further appellant 
consideration.  

In the documentation submitted by the Veteran in August 2009, 
the Veteran referenced a claim for tinnitus.  The issue of 
service connection for tinnitus is not before the Board at 
this time.  Since a claim for service connection for tinnitus 
was previously denied by the RO, the Veteran appears to be 
applying to reopen his claim of service connection for 
tinnitus following the May 2009 VA examination.  This issue 
is referred to the RO for all indicated action.  

The issues of service connection for bilateral hearing loss 
and  whether new and material evidence had been received to 
reopen the claim for service connection for pes planus are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with mixed anxiety and 
depressed mood is related to the Veteran's military service.

2.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  An adjustment disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for entitlement to service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Since the Board is granting the claim for service connection 
for an acquired psychiatric disorder, the claim is 
substantiated, and there are no further VCAA duties as to 
this issue.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  

Regarding the Veteran's claim for service connection for 
PTSD, the Veteran was sent a VCAA notice letter in October 
2002.  The letter provided him with notice of the evidence 
necessary to substantiate his claim, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, the content of the letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in October 2002.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until after the adjudication of the claim.  The PTSD claim is 
being denied; therefore, no effective dates or ratings are 
being assigned.  He is therefore not prejudiced by the 
absence of notice on those elements.  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, a VA examination was provided in May 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.




II.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder and 
PTSD

The Veteran originally filed a claim for service connection 
for mental stress due to his military service.  The RO framed 
the issue as entitlement to service connection for 
posttraumatic stress disorder.  The United States Court of 
Appeals for Veterans Claims (the Court) most recently held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(Feb. 17, 2009).  This is the case here.  As will be 
discussed in greater detail, the Veteran's current mental 
diagnosis is shown to be an adjustment disorder with mixed 
anxiety and depressed mood, rather than posttraumatic stress 
disorder.   

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

On the other hand, continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  Id., See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. § 
3.304(f).  

The Veteran has been diagnosed with an adjustment disorder 
with mixed anxiety and depressed mood in the May 2009 VA 
examination.  The examiner opined that Veteran did not meet 
the criteria for PTSD because he only identified one symptom 
of arousal and the described military experiences were normal 
occurrences on aircraft carriers and did meet the criteria 
for the diagnosis of PTSD.  The claims file does not include 
any other diagnosis of PTSD under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV) criteria.  

The record contains no evidence of a competent diagnosis of 
PTSD.  While the Veteran may believe that a PTSD diagnosis is 
warranted, he is a lay person and lacks the expertise to 
provide a competent diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The requirement that there be a current diagnosis of PTSD has 
not been met.  In the absence of a diagnosis of PTSD, the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The claim of entitlement to service connection for 
PTSD is therefore denied.  

Although the Veteran does not have a PTSD diagnosis, he has 
been diagnosed with an adjustment disorder with mixed anxiety 
and depressed mood.  The question now turns to whether the 
Veteran's current psychiatric disability is related to his 
service.  After a full examination of the Veteran and a 
careful review of the record including the service treatment 
records, the VA examiner in May 2009 opined that it was 
likely that the Veteran's adjustment disorder was related to 
his distress over events that occurred during his military 
service.  

During the examination, the Veteran reported witnessing a 
plane crash as well as seeing crew members being blown into 
the sea by jet exhaust.  He remembers specifically one crew 
member who was blown into the sea and later died from the 
injuries of the fall.  He also provided military records 
showing that this incident did in fact occur.  

As the Veteran has a current disability and a nexus linking 
this disability to events and incidents in service, service 
connection is warranted for the currently demonstrated 
adjustment disorder.  

Therefore, in resolving all reasonable doubt in the Veteran's 
favor, service connection for an adjustment disorder with 
mixed anxiety and depressed mood is granted.  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for an adjustment disorder with anxiety 
and depressed mood is granted.  



REMAND

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The Veteran was provided a VA audiological examination in May 
2009.  In the examination report, the examiner stated that 
the Veteran's November 1965 discharge examination report 
showed normal hearing.  

The discharge examination report, in fact, noted "defective 
hearing" and showed a 40 decibel reading for one frequency 
for the right ear when converted from American Standards 
Association units to International Standard Organization 
units.  The examiner did not discuss these facts.  

In addition, the Veteran claims that the examiner did not 
provide a thorough examination because she failed to address 
his assertions of why his hearing loss was related to his 
service.  The Veteran also reported having frequent ear 
infections in service, but the examination report states that 
the Veteran denied a history of chronic ear infections.  

In January 2007, the Board remanded the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for flat feet in order for the RO to 
provided adequate notice to the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim to reopen on 
the basis of new and material evidence, VA must look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Appeals Management Center (AMC) sent a 
letter to the Veteran in January 2007 incorrectly stating 
that the issues of hearing loss and PTSD had been previously 
denied in a November 2002 decision.  The AMC did not provided 
notice that the Veteran's claim of service connection for 
flat feet had been previously denied in a June 1985 decision 
(the letter notifying him of this decision is dated in July 
1985) or inform him of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the June 
1985 denial.  

The United States Court of Appeals for Veteran Claims has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, a remand is required in this case.  

Accordingly, this remaining matters are REMANDED for the 
following action:

1.  The Veteran should be scheduled for  
a VA audiological examination to 
determine the nature and likely etiology 
of the claimed bilateral hearing loss.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

The examination must include pure tone 
threshold testing (in decibels) and 
Maryland CNC speech discrimination 
testing.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed bilateral hearing loss.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that bilateral 
hearing loss is related to the exposure 
to acoustic trauma or other event of the 
Veteran's service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

The examiner should specifically discuss 
the hearing test conducted during the 
Veteran's discharge examination and the 
"defective hearing" notation.  

2.  The Veteran should be furnished with 
a notice letter in connection with his 
application to reopen his claim of 
service connection for flat feet.  The 
letter should: (1) inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
and (3) inform him about the information 
and evidence he is expected to provide.  
The Veteran should be provided with the 
definition of "new and material evidence" 
under 38 C.F.R. § 3.156(c) and informed 
as to what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous June 1985 denial of his claim.  
See Kent v. Nicholson, supra.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claims in light of all the evidence 
of record.  If any benefit should on 
appeal remains denied, the Veteran and 
his representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


